Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on January 8, 2021, examining the preliminarily amended claim set dated June 22, 2021.
Claims 1-3 have been preliminarily amended.  
Claims 4-6 have been canceled as part of the preliminary amendments.   
Claim 7 was added in the preliminary amendments new.  
Claims 1-3 and 7 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3 and 7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).  
In the instant case, Claims 1-3 and 7 are directed toward a method, i.e., process.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 7, which is the narrowest of the independent claims, recites as follows: 
Claim 7:  A method of funding street cleaning, comprising: 
a product being sold, wherein funding is incurred as a result of the product being sold; 
funding being dispersed to at least one cause, as a result of the product being sold; 
wherein the product is sold as part of a brand relating to a particular geographical area; 
wherein the at least one cause comprises a cause relating to street cleaning, and wherein funding is dispersed towards a street cleaning machine; and 
a street of the particular geographical area being cleaned, by the street cleaning machine.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward raising money for street cleaning based upon purchases.  Because the funding for the street cleaning is derived from product purchases, the claims recite commercial interactions, which is a certain method of organizing human activities.  See MPEP § 2106.04(a)(2)(II)(B).  
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See MPEP § 2106.04(d).  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite any technology other than a street cleaning machine, which is merely the recipient of the abstract idea and what is used to implement the intended result of the abstract idea: street cleaning.  Examiner asserts that the street cleaning machine and the cleaning of the street itself is an insignificant extra-solution activity, i.e., an insignificant application of the judicial exception.  See MPEP § 2106.04(d)(I) stating that “adding insignificant extra-solution activity to the judicial exception” fails to integrate the judicial exception into a practical application; see further MPEP § 2106.05(h) providing the discussion on what constitutes insignificant extra-solution activity, including citing In re Brown, which held that cutting hair after determining the hair style was insignificant extra-solution activity.  
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract commercial interaction merely includes an insignificant application, i.e., insignificant extra-solution activity.  
Independent Claims 1 and 3 are rejected for the same rationale.  These claims include the same abstract idea, though Claim 1 fails even to expressly recite the cleaning of the street.  Dependent claim 2 merely recites a further embellishment of the abstract idea, i.e., that the product that is sold is sold as part of a brand relating to a particular geographic area, and does not amount to anything that is significantly more than the abstract idea itself.  Therefore, Claims 1-3 and 7 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Coughlin (US 2005/0203754) in view of IRS Release Number 201017066, April 30, 2010, available online at https://www.irs.gov/pub/irs-wd/1017066.pdf (hereinafter “IRS”).

Claim 1:  Coughlin teaches: A method of funding street cleaning, comprising: 
a product being sold, wherein funding is incurred as a result of the product being sold (see, e.g., ¶ 27 teaching that when a product is sold, funding is incurred for local charitable locations); and 
funding being dispersed to at least one cause, as a result of the product being sold (see, e.g., ¶ 27 teaching that when a product is sold, funding is incurred for contributions that are made to local charitable locations; see further ¶s 1, 6, 7, 10, 17, 31, and 32 further teaching the distribution of proceeds from the sale to a local charitable organization); 
Coughlin fails to teach: 
wherein the at least one cause comprises a cause relating to street cleaning.  
Instead, Coughlin teaches that the local and regional charitable organizations provide assistance to neglected women, children, elderly, and the homeless, such as food banks (see ¶ 29).  Nevertheless, it is taught in the prior art to raise charitable money for a cause relating to street cleaning.  For example, IRS teaches that the Internal Revenue Service had stated that “street cleaning operations … serve a charitable purpose” in their “Revenue Ruling 68-14, C.B. 1968-1, 243” (see IRS page 6 as listed on the document, page 8 of the attached IRS document itself).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of a charitable organization being one that performs street cleaning (as disclosed by IRS) for the feature of food banks and other charitable aid in the method of linking product purchases to local charitable giving (as disclosed by Coughlin).  One of ordinary skill would have been motivated to substitute the street cleaning for the food banks because it is one of many different potential uses of charitable donations, even being tax exempt (see IRS page 6 as listed on the document, page 8 of the attached IRS document itself).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of a charitable organization being one that performs street cleaning (as disclosed by IRS) for the feature of food banks and other charitable aid in the method of linking product purchases to local charitable giving (as disclosed by Coughlin), because the claimed invention is merely a simple substitution of one known element for another to obtain predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, the prior art contained a method of linking product purchases to local charitable giving (as disclosed by Coughlin) that differs from the claimed device only by the substitution of using the raised charitable money for street cleaning rather than, e.g., a food bank, the raising of charitable donations used to clean streets was known in the prior art (as disclosed by IRS), and one of ordinary skill in the art could have substituted the street cleaning for the food banks, and the results of the substitution would have been predictable (i.e., predictable results are obtained by substituting one use of charitable fundraising for another because the money is spent on something that benefits the community either way).  See also MPEP § 2143(I)(B).

Claim 2:  The combination of Coughlin and IRS teach the limitations of Claim 1.  Coughlin further teaches: A method of funding street cleaning as claimed in claim 1, wherein the product is sold as part of a brand relating to a particular geographical area (see, e.g., ¶ 26 teaching regional or local sales outlets associated with brands; see also ¶ 3 teaching utilizing the invention to improve brand recognition).  

Claim 3:  Coughlin teaches: A method of funding street cleaning, comprising: 
a product being sold, wherein funding is incurred as a result of the product being sold (see, e.g., ¶ 27 teaching that when a product is sold, funding is incurred for local charitable locations); 
funding being dispersed to at least one cause, as a result of the product being sold (see, e.g., ¶ 27 teaching that when a product is sold, funding is incurred for contributions that are made to local charitable locations; see further ¶s 1, 6, 7, 10, 17, 31, and 32 further teaching the distribution of proceeds from the sale to a local charitable organization); 
wherein the product is sold as part of a brand relating to a particular geographical area (see, e.g., ¶ 26 teaching regional or local sales outlets associated with brands; see also ¶ 3 teaching utilizing the invention to improve brand recognition); 
Coughlin fails to teach: 
wherein the at least one cause comprises a cause relating to street cleaning, in the particular geographical area; Appl. No. 17/144,194 Preliminary Amdt. Dated June 22nd, 2021 Page 3 of 7
and a street of the particular geographical area being cleaned, using funding incurred as a result of the product being sold.  
Instead, Coughlin teaches that the local and regional charitable organizations provide assistance to neglected women, children, elderly, and the homeless, such as food banks (see ¶ 29).  Nevertheless, it is taught in the prior art to raise charitable money for a cause relating to street cleaning.  For example, IRS teaches that the Internal Revenue Service had stated that “street cleaning operations … serve a charitable purpose” in their “Revenue Ruling 68-14, C.B. 1968-1, 243” (see IRS page 6 as listed on the document, page 8 of the attached IRS document itself).  Examiner notes that if a charitable organization raises money for street cleaning then that company may be legally obligated to perform or directly fund the performing of the street cleaning to retain their tax exempt status.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of a charitable organization being one that performs street cleaning (as disclosed by IRS) for the feature of food banks and other charitable aid in the method of linking product purchases to local charitable giving (as disclosed by Coughlin).  One of ordinary skill would have been motivated to substitute the street cleaning for the food banks because it is one of many different potential uses of charitable donations, even being tax exempt (see IRS page 6 as listed on the document, page 8 of the attached IRS document itself).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of a charitable organization being one that performs street cleaning (as disclosed by IRS) for the feature of food banks and other charitable aid in the method of linking product purchases to local charitable giving (as disclosed by Coughlin), because the claimed invention is merely a simple substitution of one known element for another to obtain predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, the prior art contained a method of linking product purchases to local charitable giving (as disclosed by Coughlin) that differs from the claimed device only by the substitution of using the raised charitable money for street cleaning rather than, e.g., a food bank, the raising of charitable donations used to clean streets was known in the prior art (as disclosed by IRS), and one of ordinary skill in the art could have substituted the street cleaning for the food banks, and the results of the substitution would have been predictable (i.e., predictable results are obtained by substituting one use of charitable fundraising for another because the money is spent on something that benefits the community either way).  See also MPEP § 2143(I)(B).

Claim 7:  Coughlin teaches: A method of funding street cleaning, comprising: 
a product being sold, wherein funding is incurred as a result of the product being sold (see, e.g., ¶ 27 teaching that when a product is sold, funding is incurred for local charitable locations); 
funding being dispersed to at least one cause, as a result of the product being sold (see, e.g., ¶ 27 teaching that when a product is sold, funding is incurred for contributions that are made to local charitable locations; see further ¶s 1, 6, 7, 10, 17, 31, and 32 further teaching the distribution of proceeds from the sale to a local charitable organization); 
wherein the product is sold as part of a brand relating to a particular geographical area (see, e.g., ¶ 26 teaching regional or local sales outlets associated with brands; see also ¶ 3 teaching utilizing the invention to improve brand recognition); 
Coughlin fails to teach: 
wherein the at least one cause comprises a cause relating to street cleaning, and wherein funding is dispersed towards a street cleaning machine; and 
a street of the particular geographical area being cleaned, by the street cleaning machine.
Instead, Coughlin teaches that the local and regional charitable organizations provide assistance to neglected women, children, elderly, and the homeless, such as food banks (see ¶ 29).  Nevertheless, it is taught in the prior art to raise charitable money for a cause relating to street cleaning.  For example, IRS teaches that the Internal Revenue Service had stated that “street cleaning operations … serve a charitable purpose” in their “Revenue Ruling 68-14, C.B. 1968-1, 243” (see IRS page 6 as listed on the document, page 8 of the attached IRS document itself).  Examiner notes that if a charitable organization raises money for street cleaning then that company may be legally obligated to perform or directly fund the performing of the street cleaning to retain their tax exempt status.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of a charitable organization being one that performs street cleaning (as disclosed by IRS) for the feature of food banks and other charitable aid in the method of linking product purchases to local charitable giving (as disclosed by Coughlin).  One of ordinary skill would have been motivated to substitute the street cleaning for the food banks because it is one of many different potential uses of charitable donations, even being tax exempt (see IRS page 6 as listed on the document, page 8 of the attached IRS document itself).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the feature of a charitable organization being one that performs street cleaning (as disclosed by IRS) for the feature of food banks and other charitable aid in the method of linking product purchases to local charitable giving (as disclosed by Coughlin), because the claimed invention is merely a simple substitution of one known element for another to obtain predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, the prior art contained a method of linking product purchases to local charitable giving (as disclosed by Coughlin) that differs from the claimed device only by the substitution of using the raised charitable money for street cleaning rather than, e.g., a food bank, the raising of charitable donations used to clean streets was known in the prior art (as disclosed by IRS), and one of ordinary skill in the art could have substituted the street cleaning for the food banks, and the results of the substitution would have been predictable (i.e., predictable results are obtained by substituting one use of charitable fundraising for another because the money is spent on something that benefits the community either way).  See also MPEP § 2143(I)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627